Title: To James Madison from DeWitt Clinton, 13 November 1804
From: Clinton, DeWitt
To: Madison, James


SirNew York 13: Novr. 1804
I do myself the honor of enclosing to You some documents together with a correspondence which has recently taken place between the Commissary of Commercial Relations of the French Government and myself respecting a violation of our laws by some of the Officers of the French Frigates recently in this port.
It may be proper to mention That the french Officers unquestionably supposed that they had the sanction of the Civil authority—that Genl. Rey upon my representation immediately made every reparation in his power and that I have reason to be satisfied with his conduct on this as well as other occasions.
I have never been furnished with the Names of any of the Offenders except that of George Raymond the Marshal and have therefore only been able to institute a prosecution against him. His conduct will undergo an investigation at our next Criminal Court.
Guedron’s representations from his situation and character are not in themselves entitled to much credit.
I also enclose some papers respecting Joseph Pierson, a Citizen of the United States which may enable you to obtain his release from impressment thro’ the medium of our Minister at London. I have the honor to be With great respect Your obedt. Sert
DeWitt Clinton
